Name: Commission Regulation (EEC) No 3670/84 of 21 December 1984 on arrangements for imports into France and the United Kingdom of shirts (category 8) originating in Bangladesh
 Type: Regulation
 Subject Matter: Asia and Oceania;  leather and textile industries;  Europe;  international trade;  trade
 Date Published: nan

 28 . 12. 84 Official Journal of the European Communities No L 340/43 COMMISSION REGULATION (EEC) No 3670/84 of 21 December 1984 on arrangements for imports into France and the United Kingdom of shirts (category 8 ) originating in Bangladesh THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3589/82 of 23 December 1982 on common rules for imports of certain textile products originating in third countries ('), as last amended by Regulation (EEC) No 3762/83 (2), and in particular Article 1 1 thereof, Whereas Article 11 of Regulation (EEC) No 3589/82 lays down the conditions under which quantitative limits may be established ; whereas imports into France and the United Kingdom of shirts (category 8 ) originating in Bangladesh exceeded the levels referred to in paragraph 3 of the said Article ; Whereas Bangladesh was notified^on 3 July 1984 of a request for consultations with a view to reaching agreement on suitable levels of limitation ; Whereas the consultations opened jvith Bangladesh did not lead to a resolution of the problem involved ; Whereas the circumstances which led to the initial request still persist ; Whereas, in accordance with paragraph 5 of the said Article 11 of Regulation (EEC) No 3589/82, Bangla ­ desh was notified on 17 December 1984 of a new request for consultations ; Whereas, pending a mutually satisfactory solution , the Commission has requested Bangladesh to limit, for a provisional period of three months from the date of notification of the request for consultations, exports of products of category 8 to France at 350 000 pieces and to the United Kingdom at 300 000 pieces ; Whereas, pending the outcome of the requested consultations, quantitative limits identical to those requested of the supplier country should be applied provisionally to imports of the category of products in question ; Whereas paragraph 13 of the said Article provides for compliance with the quantitative limits to be ensured by means of a double-checking system in accordance with Annex VI to Regulation (EEC) No 3589/82 ; Whereas the products in question exported from Bangladesh between 17 December 1984 and the date of entry into force of this Regulation must be set off against the quantitative limits which have been intro ­ duced ; Whereas these quantitative limits should not prevent the importation of products covered by them shipped from Bangladesh before the date of entry into force of this Regulation ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Textile Committee, HAS ADOPTED THIS REGULATION : Article 1 Without prejudice to the provisions of Article 2, imports into France, and the United Kingdom of the category of products originating in Bangladesh speci ­ fied in the Annex hereto shall be subject to the provi ­ sional quantitative limits given therein until 16 March 1985 . Article 2 1 . Products as referred to Article 1 , shipped from ¢ Bangladesh to the said Member States before the date of entry into force of this Regulation and not yet released for free circulation, shall be so released subject to the presentation of a bill of lading or other trans ­ port document proving that shipment actually took place before that date . 2 . Imports of such products shipped from Bangla ­ desh to the said Member States after the entry into force of this Regulation shall be subject to the double-checking system described in Annex VI to Regulation (EEC) No 3589/82. 3 . All quantities of such products shipped from Bangladesh to the said Member States on or after 17 December 1984 and released for free circulation shall be deducted from the quantitative limits laid down . These provisional limits shall not, however, prevent the importation of products covered by them but shipped from Bangladesh before the date of entry into force of this Regulation . Article 3 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply until 16 March 1985 . (') OJ No L 374, 31 . 12 . 1982, p. 106 . (2 OJ No L 380, 31 . 12 . 1983, p. 1 . No L 340/44 Official Journal of the European Communities 28 . 12. 84 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 21 December 1984. For the Commission Wilhelm HAFERKAMP Vice-President ANNEX Cate ­ gory CCT heading No NIMEXE code ( 1984) Description Thirdcountry Member States Units Quantitative limits from 17 December 1984 to 1 6 March 1985 8 61.03 A 61.03-11 , 15, 19 Men's and boys ' under garments, in ­ cluding collars , shirt fronts and cuffs : Men's and boys ' shirts, woven, of wool , of cotton or of man-made textile fibres Bangladesh F UK 1 000 pieces 350 300